Exhibit 10(v)


STRYKER CORPORATION


TERMS AND CONDITIONS
RELATING TO RESTRICTED STOCK UNITS GRANTED
PURSUANT TO THE 2011 LONG-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED


NON-EMPLOYEE DIRECTORS


1.    The Restricted Stock Units (“RSUs”) with respect to Common Stock of
Stryker Corporation (the “Company”) granted to you during 2019 are subject to
these Terms and Conditions Relating to Restricted Stock Units Granted Pursuant
to the 2011 Long-Term Incentive Plan, as Amended and Restated (the “Terms and
Conditions”) and all of the terms and conditions of the Stryker Corporation 2011
Long-Term Incentive Plan, as Amended and Restated (the “2011 Plan”), which is
incorporated herein by reference. In the case of a conflict between these Terms
and Conditions and the terms of the 2011 Plan, the provisions of the 2011 Plan
will govern. Capitalized terms used but not defined herein have the meaning
provided therefor in the 2011 Plan.


2.    Your right to receive the Shares issuable pursuant to the RSUs shall be
only as follows:
    

     (a)    If you continue to be a Director, you will receive the Shares
underlying the RSUs that have become vested as soon as administratively possible
following the vesting date as set forth in the award letter.


(b)     If you cease to be a Director by reason of Disability (as such term is
defined in the 2011 Plan) or death prior to the date that your RSUs become fully
vested, you or your estate will become fully vested in your RSUs, and you, your
legal representative or your estate will receive all of the underlying Shares as
soon as administratively practicable following your termination by Disability or
death.


(c)    If you cease to be a Director by reason of Retirement (as such term is
defined in the 2011 Plan) prior to the date that your RSUs become fully vested,
you (or your estate in the event of your death after your termination by
Retirement) will continue to vest in your RSUs in accordance with the vesting
schedule as set forth in the award letter as if you had continued your service
as a Director.
    
(d)    If you cease to be a Director prior to the date that your RSUs become
fully vested for any reason other than those provided in (b) or (c) above, you
shall cease vesting in your RSUs effective as of your Termination Date, which
shall be the last day of your active service as a Director.


(e)    Notwithstanding the foregoing, the Company may, in its sole discretion,
settle your RSUs in the form of: (i) a cash payment to the extent settlement in
Shares (1) is


Page 1



--------------------------------------------------------------------------------




prohibited under local law, (2) would require you or the Company to obtain the
approval of any governmental and/or regulatory body in your country of residence
or (3) is administratively burdensome; or (ii) Shares, but require you to
immediately sell such Shares (in which case, the Company shall have the
authority to issue sales instructions in relation to such Shares on your
behalf).


(f)    You may elect to defer delivery of the Shares that are otherwise issuable
upon the vesting date by completing a prescribed deferral election form and
returning it to the Company according to the instructions on such deferral
election form. The deferral election form will be distributed to you separately.
If made, the deferral election shall be irrevocable. You generally shall receive
your Shares at such time(s) specified in the deferral election form.


3.    The number of Shares subject to the RSUs shall be subject to adjustment
and the vesting dates hereof may be accelerated as follows:


(a)    In the event that the Shares, as presently constituted, shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the RSUs the
number and kind of shares of stock or other securities into which each
outstanding Share shall be so changed, or for which each such Share shall be
exchanged, or to which each such Share shall be entitled. The other terms of the
RSUs shall also be appropriately amended as may be necessary to reflect the
foregoing events. In the event there shall be any other change in the number or
kind of the outstanding Shares, or of any stock or other securities into which
such Shares shall have been exchanged, then if the Board of Directors shall, in
its sole discretion, determine that such change equitably requires an adjustment
in the RSUs, such adjustment shall be made in accordance with such
determination.


(b)    Fractional Shares resulting from any adjustment in the RSUs may be
settled in cash or otherwise as the Board of Directors shall determine, in its
sole discretion. Notice of any adjustment will be given to you and such
adjustment (whether or not such notice is given) shall be effective and binding
for all purposes hereof.


(c)    The Board of Directors shall have the power to amend the RSUs to permit
the immediate vesting of the RSUs (and to terminate any unvested RSUs) and the
distribution of the underlying Shares prior to the effectiveness of (i) any
disposition of substantially all of the assets of the Company, (ii) the
shutdown, discontinuance of operations or dissolution of the Company, or (iii)
the merger or consolidation of the Company with or into any other unrelated
corporation.


4.    If you are resident outside of the United States, you agree, as a
condition of the grant of the RSUs, to repatriate all payments attributable to
the Shares and/or cash acquired under the 2011 Plan (including, but not limited
to, dividends, dividend equivalents and any


Page 2



--------------------------------------------------------------------------------




proceeds derived from the sale of the Shares acquired pursuant to the RSUs)
required by and in accordance with local foreign exchange rules and regulations
in your country of residence. In addition, you also agree to take any and all
actions, and consent to any and all actions taken by the Company and its
Subsidiaries, as may be required to allow the Company and its Subsidiaries to
comply with local laws, rules and regulations in your country of residence.
Finally, you agree to take any and all actions as may be required to comply with
your personal legal and tax obligations under local laws, rules and regulations
in your country of residence.


5.    If you are resident in a country that is a member of the European Union,
the grant of the RSUs and these Terms and Conditions are intended to comply with
the age discrimination provisions of the EU Equal Treatment Framework Directive,
as implemented into local law (the “Age Discrimination Rules”). To the extent
that a court or tribunal of competent jurisdiction determines that any provision
of these Terms and Conditions is invalid or unenforceable, in whole or in part,
under the Age Discrimination Rules, the Company, in its sole discretion, shall
have the power and authority to revise or strike such provision to the minimum
extent necessary to make it valid and enforceable to the full extent permitted
under local law.


6.    Regardless of any action the Company takes with respect to any or all
income tax (including U.S. federal, state and local taxes or non-U.S. taxes),
social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSUs,
including the grant of the RSUs, the vesting of the RSUs, the subsequent sale of
any Shares acquired pursuant to the RSUs and the receipt of any dividends or
dividend equivalents and (ii) do not commit to structure the terms of the grant
or any aspect of the RSUs to reduce or eliminate your liability for Tax-Related
Items. Further, if you become subject to taxation in more than one country
between the grant date and the date of any relevant taxable or tax withholding
event, as applicable, you acknowledge that the Company may be required to
withhold or account for Tax-Related Items in more than one country.


Prior to any taxable event (or such later date(s) as specified in a valid
deferral election form), if your country of residence (and/or the country
services as a director occur, if different) requires withholding of Tax-Related
Items, the Company shall withhold a number of whole Shares that have an
aggregate Fair Market Value that the Company, taking into account local
requirements and administrative issues, determines in its sole discretion is
appropriate to cover withholding for Tax-Related Items with respect to the
Shares. The cash equivalent of the Shares withheld will be used to settle the
obligation to withhold the Tax-Related Items. In cases where the Fair Market
Value of the number of whole Shares withheld is greater than the amount required
to be paid to the relevant government authorities with respect to withholding
for Tax-Related Items, the Company shall make a cash payment to you equal to the
difference as soon as administratively practicable. In the event that
withholding in Shares is prohibited or problematic under applicable law or
otherwise may trigger adverse consequences to the Company, the Company shall
withhold the Tax-Related Items required to be withheld with respect to the
Shares in cash from your director fees or other amounts payable to you. In the


Page 3



--------------------------------------------------------------------------------




event the withholding requirements are not satisfied through the withholding of
Shares or through your director fees or other amounts payable to you by the
Company, no Shares will be issued to you (or your estate) unless and until
satisfactory arrangements have been made by you with respect to the payment of
any Tax-Related Items that the Company determines, in its sole discretion,
should be withheld or collected with respect to such RSUs. By accepting these
RSUs, you expressly consent to the withholding of Shares and/or withholding from
your director fees or other amounts payable to you as provided for hereunder.
All other Tax-Related Items related to the RSUs and any Shares delivered in
payment thereof are your sole responsibility.
    
7.    The RSUs are intended to be exempt from the requirements of Code Section
409A. The 2011 Plan and these Terms and Conditions shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that these Terms and Conditions are subject to Code Section 409A and that it has
failed to comply with the requirements of that Section, the Company may, at the
Company’s sole discretion, and without your consent, amend these Terms and
Conditions to cause them to comply with Code Section 409A or be exempt from Code
Section 409A.
    
8.    The RSUs shall be transferable only by will or the laws of descent and
distribution. If you purport to make any transfer of the RSUs, except as
aforesaid, the RSUs and all rights thereunder shall terminate immediately.


9.    The RSUs shall not be vested in whole or in part, and the Company shall
not be obligated to issue any Shares subject to the RSUs, if such issuance
would, in the opinion of counsel for the Company, violate the Securities Act of
1933 or any other U.S. federal, state or non-U.S. statute having similar
requirements as it may be in effect at the time. The RSUs are subject to the
further requirement that, if at any time the Board of Directors shall determine
in its discretion that the listing or qualification of the Shares subject to the
RSUs under any securities exchange requirements or under any applicable law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of or in connection with the issuance of Shares
pursuant to the RSUs, the RSUs may not be vested in whole or in part unless such
listing, qualification, consent or approval shall have been effected or obtained
free of any conditions not acceptable to the Board of Directors.


10.    The grant of the RSUs shall not confer upon you any right to serve as a
Director of the Company nor limit in any way the right of the Company to
terminate your service as a Director at any time. You shall have no rights as a
shareholder of the Company with respect to any Shares issuable upon the vesting
of the RSUs until the date of issuance of such Shares.


11.     You acknowledge and agree that the 2011 Plan is discretionary in nature
and may be amended, cancelled, or terminated by the Company, in its sole
discretion, at any time. The grant of the RSUs under the 2011 Plan is a one-time
benefit and does not create any contractual or other right to receive a grant of
RSUs or any other award under the 2011 Plan or other benefits in lieu thereof in
the future. Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the form and timing of any grant, the
number of Shares subject to the grant, and the vesting provisions. Any
amendment, modification or


Page 4



--------------------------------------------------------------------------------




termination of the 2011 Plan shall not constitute a change or impairment of the
terms and conditions of your service as a Director of the Company.


12.    Your participation in the 2011 Plan is voluntary.


13.    These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.
    
14.    The Company is located at 2825 Airview Boulevard Kalamazoo, Michigan
49002, U.S.A. and grants RSUs under the 2011 Plan to employees and directors of
the Company and Subsidiaries in its sole discretion. In conjunction with the
Company’s grant of the RSUs under the 2011 Plan and its ongoing administration
of such awards, the Company is providing the following information about its
data collection, processing and transfer practices (“Personal Data Activities”).
In accepting the grant of the RSUs, you expressly and explicitly consent to the
Personal Data Activities as described herein.


(a)    The Company collects, processes and uses your personal data, including
your name, home address, email address, and telephone number, date of birth,
social insurance number or other identification number, citizenship, any Shares
or directorships held in the Company, and details of all RSUs or any other
equity compensation awards granted, canceled, exercised, vested, or outstanding
in your favor, which the Company receives from you. In granting the RSUs under
the Plan, the Company will collect your personal data for purposes of allocating
Shares and implementing, administering and managing the 2011 Plan. The Company’s
legal basis for the collection, processing and usage of your personal data is
your consent.


(b)     The Company transfers your personal data to UBS Financial Services Inc.,
an independent service provider based in the United States, which assists the
Company with the implementation, administration and management of the 2011 Plan
(the “Stock Plan Administrator”). In the future, the Company may select a
different Stock Plan Administrator and share your personal data with another
company that serves in a similar manner. The Stock Plan Administrator will open
an account for you, if an account is not already in place, to receive and trade
Shares acquired under the 2011 Plan. You will be asked to agree on separate
terms and data processing practices with the Stock Plan Administrator, which is
a condition to your ability to participate in the 2011 Plan.


(c)     The Company and the Stock Plan Administrator are based in the United
States. You should note that your country of residence may have enacted data
privacy laws that are different from the United States. The Company’s legal
basis for the transfer of your personal data to the United States is your
consent.


(d)     Your participation in the 2011 Plan and your grant of consent is purely
voluntary. You may deny or withdraw your consent at any time. If you do not
consent, or if you withdraw your consent, you may be unable to participate in
the 2011 Plan. This would not affect your existing directorship or your annual
cash retainer; instead, you merely may forfeit the opportunities associated with
the 2011 Plan.


Page 5



--------------------------------------------------------------------------------






You may have a number of rights under the data privacy laws in your country of
residence. For example, your rights may include the right to (i) request access
or copies of personal data the Company processes, (ii) request rectification of
incorrect data, (iii) request deletion of data, (iv) place restrictions on
processing, (v) lodge complaints with competent authorities in your country or
residence, and/or (vi) request a list with the names and addresses of any
potential recipients of your personal data. To receive clarification regarding
your rights or to exercise your rights, you should contact the Company’s Human
Resources Department.


15.    The grant of the RSUs is not intended to be a public offering of
securities in your country of residence. The Company has not submitted any
registration statement, prospectus or other filing(s) with the local securities
authorities (unless otherwise required under local law). No employee of the
Company is permitted to advise you on whether you should acquire Shares under
the 2011 Plan or provide you with any legal, tax or financial advice with
respect to the grant of the RSUs. The acquisition of Shares involves certain
risks, and you should carefully consider all risk factors and tax considerations
relevant to the acquisition of Shares under the 2011 Plan or the disposition of
them. Further, you should carefully review all of the materials related to the
RSUs and the 2011 Plan, and you should consult with your personal legal, tax and
financial advisors for professional advice in relation to your personal
circumstances.



    16.    All questions concerning the construction, validity and
interpretation of the RSUs and the 2011 Plan shall be governed and construed
according to the laws of the state of Michigan, without regard to the
application of the conflicts of laws provisions thereof. Any disputes regarding
the RSUs or the 2011 Plan shall be brought only in the state or federal courts
of the state of Michigan.


17.    The Company may, in its sole discretion, decide to deliver any documents
related to the RSUs or other awards granted to you under the 2011 Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the 2011 Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


18.    The invalidity or unenforceability of any provision of the 2011 Plan or
these Terms and Conditions shall not affect the validity or enforceability of
any other provision of the 2011 Plan or these Terms and Conditions.


19.    If you are resident outside of the United States, you acknowledge and
agree that it is your express intent that these Terms and Conditions, the 2011
Plan and all other documents, notices and legal proceedings entered into, given
or instituted pursuant to the RSUs be drawn up in English. If you have received
these Terms and Conditions, the 2011 Plan or any other documents related to the
RSUs translated into a language other than English and the meaning of the
translated version is different than the English version, the English version
will control.




Page 6



--------------------------------------------------------------------------------




20.    Notwithstanding any provisions of these Terms and Conditions to the
contrary, the RSUs shall be subject to any special terms and conditions for your
country of residence set forth in an addendum to these Terms and Conditions (an
“Addendum”). Further, if you transfer your residence to another country
reflected in an Addendum to these Terms and Conditions at the time of transfer,
the special terms and conditions for such country will apply to you to the
extent the Company determines, in its sole discretion, that the application of
such special terms and conditions is necessary or advisable in order to comply
with local law, rules and regulations or to facilitate the operation and
administration of the award and the 2011 Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
your transfer). In all circumstances, any applicable Addendum shall constitute
part of these Terms and Conditions.
21.    The Company reserves the right to impose other requirements on the RSUs,
any Shares acquired pursuant to the RSUs, and your participation in the 2011
Plan to the extent the Company determines, in its sole discretion, that such
other requirements are necessary or advisable in order to comply with local law,
rules and regulations or to facilitate the operation and administration of the
award and the 2011 Plan. Such requirements may include (but are not limited to)
requiring you to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.


Page 7



--------------------------------------------------------------------------------








STRYKER CORPORATION


ADDENDUM TO
TERMS AND CONDITIONS
RELATING TO RESTRICTED STOCK UNITS GRANTED
PURSUANT TO THE 2011 PLAN, AS AMENDED AND RESTATED


In addition to the terms of the 2011 Plan and the Terms and Conditions, the RSUs
are subject to the following additional terms and conditions (the “Addendum”).
All capitalized terms as contained in this Addendum shall have the same meaning
as set forth in the 2011 Plan and the Terms and Conditions. Pursuant to Section
20 of the Terms and Conditions, if you transfer your residence and/or employment
to another country reflected in an Addendum at the time of transfer, the special
terms and conditions for such country will apply to you to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local law,
rules and regulations, or to facilitate the operation and administration of the
award and the 2011 Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer).


European Union (“EU”) / European Economic Area (“EEA”)


1.    Data Privacy. If you reside and/or you work in the EU / EEA, the following
provision replaces Section 14 of the Terms and Conditions:


The Company is located at 2825 Airview Boulevard Kalamazoo, Michigan 49002,
U.S.A. and grants RSUs under the 2011 Plan to employees and directors of the
Company and its Subsidiaries in its sole discretion. You should review the
following information about the Company’s data processing practices.


(a)    Data Collection, Processing and Usage. Pursuant to applicable data
protection laws, you are hereby notified that the Company collects, processes
and uses certain personally-identifiable information about you for the
legitimate interest of implementing, administering and managing the 2011 Plan
and generally administering equity awards; specifically, including your name,
home address, email address and telephone number, date of birth, social
insurance number or other identification number, citizenship, any Shares or
directorships held in the Company, and details of all options or any other
awards granted, canceled, exercised, vested, or outstanding in your favor, which
the Company receives from you. In granting the RSUs under the 2011 Plan, the
Company will collect your personal data for purposes of allocating Shares and
implementing, administering and managing the 2011 Plan. The Company’s
collection, processing, use and transfer of your personal data is necessary for
the performance of the Company’s contractual obligations under the Plan and
pursuant to the Company’s legitimate interest of managing and generally
administering equity awards. Your refusal to provide personal data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the 2011 Plan. As such, by participating in the


Page 8



--------------------------------------------------------------------------------




2011 Plan, you voluntarily acknowledge the collection, processing and use of
your personal data as described herein.


(b)    Stock Plan Administration Service Provider. The Company transfers
participant data to UBS Financial Services Inc., an independent service provider
based in the United States, which assists the Company with the implementation,
administration and management of the 2011 Plan (the “Stock Plan Administrator”).
In the future, the Company may select a different Stock Plan Administrator and
share your data with another company that serves in a similar manner. The Stock
Plan Administrator will open an account for you, if an account is not already in
place, to receive and trade Shares acquired under the 2011 Plan. You will be
asked to agree on separate terms and data processing practices with the Stock
Plan Administrator, which is a condition to your ability to participate in the
2011 Plan.


(c)    International Data Transfers. The Company and the Stock Plan
Administrator are based in the United States. The Company can only meet its
contractual obligations to you if your personal data is transferred to the
United States. The Company’s legal basis for the transfer of your personal data
to the United States is to satisfy its contractual obligations to you and/or its
use of the standard data protection clauses adopted by the EU Commission.


(d)    Data Retention. The Company will use your personal data only as long as
is necessary to implement, administer and manage your participation in the 2011
Plan or as required to comply with legal or regulatory obligations, including
under tax and security laws. When the Company no longer needs your personal
data, the Company will remove it from its systems. If the Company keeps your
data longer, it would be to satisfy legal or regulatory obligations and the
Company’s legal basis would be for compliance with relevant laws or regulations.


(e)    Data Subject Rights. You may have a number of rights under data privacy
laws in your country of residence. For example, your rights may include the
right to (i) request access or copies of personal data the Company processes,
(ii) request rectification of incorrect data, (iii) request deletion of data,
(iv) place restrictions on processing, (v) lodge complaints with competent
authorities in your country of residence, and/or (vi) request a list with the
names and addresses of any potential recipients of the Participant’s personal
data. To receive clarification regarding your rights or to exercise your rights,
you should contact the Company’s Human Resources Department.


AUSTRALIA


1.RSUs Conditioned on Satisfaction of Regulatory Obligations. If you are (a) a
director of a Subsidiary incorporated in Australia, or (b) a person who is a
management-level executive of a Subsidiary incorporated in Australia and who
also is a director of a Subsidiary incorporated outside of the Australia, the
grant of the RSUs is conditioned upon satisfaction of the shareholder approval
provisions of section 200B of the Corporations Act 2001 (Cth) in Australia.


The Australian Offer document can be accessed here [UBS INSERT LINK HERE]


Page 9



--------------------------------------------------------------------------------






BRAZIL


1.    Compliance with Law. By accepting the RSUs, you acknowledge and agree to
comply with applicable Brazilian laws and to pay any and all applicable taxes
associated with the vesting of the RSUs, the issuance and/or sale of Shares
acquired under the 2011 Plan and the receipt of any dividends.


CANADA


1.    Settlement in Shares. Notwithstanding anything to the contrary in the
Terms and Conditions or the 2011 Plan, the RSUs shall be settled only in Shares
(and may not be settled in cash).


2.    Use of English Language.  If you are a resident of Quebec, by accepting
your RSUs, you acknowledge and agree that it is your wish that the Terms and
Conditions, this Addendum, as well as all other documents, notices and legal
proceedings entered into, given or instituted pursuant to your RSUs, either
directly or indirectly, be drawn up in English.


Langue anglaise. En acceptant l'allocation de vos RSUs, vous reconnaissez et
acceptez avoir souhaité que le Termes et Conditions, le présent avenant, ainsi
que tous autres documents exécutés, avis donnés et procédures judiciaires
intentées, relatifs, directement ou indirectement, à l'allocation de vos RSUs,
soient rédigés en anglais.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.


PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2019 TO
STOCKPLANADMINISTRATION@STRYKER.COM.




___________________________________     ______________________________
Signature                    Name (Printed)


_____________________
Date    


CHINA


1.    RSUs Conditioned on Satisfaction of Regulatory Obligations. If you are a
People’s Republic of China (“PRC”) national, the grant of the RSUs is
conditioned upon the Company securing all necessary approvals from the PRC State
Administration of Foreign Exchange to permit the operation of the 2011 Plan and
the participation of PRC nationals, as determined by the Company in its sole
discretion.




Page 10



--------------------------------------------------------------------------------




2.    Sale of Shares. Notwithstanding anything to the contrary in the 2011 Plan,
upon any termination of your relationship with the Company, you shall be
required to sell all Shares acquired under the 2011 Plan within such time period
as may be established by the PRC State Administration of Foreign Exchange.


3.     Exchange Control Restrictions. You acknowledge and agree that you will be
required immediately to repatriate to the PRC the proceeds from the sale of any
Shares acquired under the 2011 Plan, as well as any other cash amounts
attributable to the Shares acquired under the 2011 Plan (collectively, “Cash
Proceeds”). Further, you acknowledge and agree that the repatriation of the Cash
Proceeds must be effected through a special bank account established by the
local company, the Company or one of its Subsidiaries, and you hereby consent
and agree that the Cash Proceeds may be transferred to such account by the
Company on your behalf prior to being delivered to you. The Cash Proceeds may be
paid to you in U.S. dollars or local currency at the Company’s discretion. If
the Cash Proceeds are paid to you in U.S. dollars, you understand that a U.S.
dollar bank account must be established and maintained in China so that the
proceeds may be deposited into such account. If the Cash Proceeds are paid to
you in local currency, you acknowledge and agree that the Company is under no
obligation to secure any particular exchange conversion rate and that the
Company may face delays in converting the Cash Proceeds to local currency due to
exchange control restrictions. You agree to bear any currency fluctuation risk
between the time the Shares are sold and the Cash Proceeds are converted into
local currency and distributed to you. You further agree to comply with any
other requirements that may be imposed by the local company, the Company and its
Subsidiaries in the future in order to facilitate compliance with exchange
control requirements in the PRC.




FINLAND


1.    Withholding of Tax-Related Items. Notwithstanding anything in Section 6 of
the Terms and Conditions to the contrary, if you are a local national of
Finland, any Tax-Related Items shall be withheld only in cash or other amounts
payable to you in cash or such other withholding methods as may be permitted
under the 2011 Plan and allowed under local law.


FRANCE


1.    Use of English Language.  By accepting your RSUs, you acknowledge and
agree that it is your wish that the Terms and Conditions, this Addendum, as well
as all other documents, notices and legal proceedings entered into, given or
instituted pursuant to your RSUs, either directly or indirectly, be drawn up in
English.


Langue anglaise. En acceptant l'allocation de vos RSUs, vous reconnaissez et
acceptez avoir souhaité que le Termes et Conditions, le présent avenant, ainsi
que tous autres documents exécutés, avis donnés et procédures judiciaires
intentées, relatifs, directement ou indirectement, à l'allocation de vos RSUs,
soient rédigés en anglais.




Page 11



--------------------------------------------------------------------------------




BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.


PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2019 TO
STOCKPLANADMINISTRATION@STRYKER.COM.




___________________________________     ______________________________
Signature                    Name (Printed)


_____________________
Date    


HONG KONG


1.    Important Notice. Warning: The contents of the Terms and Conditions, this
Addendum, the 2011 Plan, and all other materials pertaining to the RSUs and/or
the 2011 Plan have not been reviewed by any regulatory authority in Hong Kong.
You are hereby advised to exercise caution in relation to the offer thereunder.
If you have any doubts about any of the contents of the aforesaid materials, you
should obtain independent professional advice.


2.    Lapse of Restrictions. If, for any reason, Shares are issued to you within
six (6) months of the grant date, you agree that you will not sell or otherwise
dispose of any such Shares prior to the six-month anniversary of the grant date.


3.    Settlement in Shares. Notwithstanding anything to the contrary in this
Addendum, the Terms and Conditions or the 2011 Plan, the RSUs shall be settled
only in Shares (and may not be settled in cash).


4.    Nature of the Plan. The Company specifically intends that the 2011 Plan
will not be treated as an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”). To the extent any court,
tribunal or legal/regulatory body in Hong Kong determines that the 2011 Plan
constitutes an occupational retirement scheme for the purposes of ORSO, the
grant of the RSUs shall be null and void.


INDIA


1.    Repatriation Requirements. You expressly agree to repatriate all sale
proceeds and dividends attributable to Shares acquired under the 2011 Plan in
accordance with local foreign exchange rules and regulations. Neither the
Company, the local company or any of the Company’s Subsidiaries shall be liable
for any fines or penalties resulting from your failure to comply with applicable
laws, rules or regulations.




Page 12



--------------------------------------------------------------------------------




NETHERLANDS


1.    Waiver of Termination Rights. As a condition to the grant of the RSUs, you
hereby waive any and all rights to compensation or damages as a result of the
termination of your relationship with the Company and the local company for any
reason whatsoever, insofar as those rights result or may result from (a) the
loss or diminution in value of such rights or entitlements under the 2011 Plan,
or (b) you ceasing to have rights under or ceasing to be entitled to any awards
under the 2011 Plan as a result of such termination.


2.    Tax Deferral Upon Retirement. Unless you otherwise elect by contacting
Stryker no later than April 30, 2019, you hereby agree that upon Retirement
eligibility, the RSUs shall not become taxable until the date of settlement when
Shares are actually delivered or otherwise made available.


RUSSIA


1.    IMPORTANT NOTIFICATION. If you are a citizen of the Russian Federation,
any cash proceeds derived from the 2011 Plan (including any dividend equivalents
payable in cash but excluding cash dividends) must be remitted directly to a
personal bank account opened with an authorized bank in the Russian Federation
(an “Authorized Russian Account”). Thereafter, you may, in your sole discretion,
personally transfer such amounts from your Authorized Russian Account to a bank
account legally established outside of the Russian Federation with a non-Russian
bank located in the Organization for Economic Co-operation and Development or
the Financial Action Task Force countries (an “Authorized Foreign Account”).
Cash dividends (but not dividend equivalents payable in cash) can be remitted
directly to an Authorized Foreign Account. However, you are required to notify
the Russian tax authorities within one month of opening or closing an Authorized
Foreign Account or changing the account details. You also are required to file
quarterly reports of any transactions involving any Authorized Foreign Account
you hold with the Russian tax authorities.
2.    SECURITIES LAW NOTIFICATION. The grant of RSUs and the issuance of Shares
upon vesting are not intended to be an offering of securities with the Russian
Federation, and the Terms and Conditions, the 2011 Plan, this Addendum and all
other materials that you receive in connection with the grant of RSUs and your
participation in the 2011 Plan (collectively, “Grant Materials”) do not
constitute advertising or a solicitation within the Russian Federation. In
connection with your grant of RSUs, the Company has not submitted any
registration statement, prospectus or other filing with the Russian Federal Bank
or any other governmental or regulatory body within the Russian Federation, and
the Grant Materials expressly may not be used, directly or indirectly, for the
purpose of making a securities offering or public circulation of Shares within
the Russian Federation.


SINGAPORE


1.    Qualifying Person Exemption. The following provision shall replace Section
15 of the Terms and Conditions:




Page 13



--------------------------------------------------------------------------------




The grant of the RSUs under the 2011 Plan is being made pursuant to the
“Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2011 Ed.) (“SFA”). The 2011 Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore. You
should note that, as a result, the RSUs are subject to section 257 of the SFA
and you will not be able to make (a) any subsequent sale of the Shares in
Singapore or (ii) any offer of such subsequent sale of the Shares subject to
the RSUs in Singapore, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289, 2011 Ed.).


SOUTH AFRICA


1.    Exchange Control Obligations. You are solely responsible for complying
with applicable exchange control regulations and rulings (the “Exchange Control
Regulations”) in South Africa. As the Exchange Control Regulations change
frequently and without notice, you should consult your legal advisor prior to
the acquisition or sale of Shares under the 2011 Plan to ensure compliance with
current Exchange Control Regulations. Neither the Company nor any of its
Subsidiaries will be liable for any fines or penalties resulting from your
failure to comply with applicable laws.


2.    Securities Law Information and Deemed Acceptance of RSUs.  Neither the
RSUs nor the underlying Shares shall be publicly offered or listed on any stock
exchange in South Africa.  The offer is intended to be private pursuant to
Section 96 of the Companies Act and is not subject to the supervision of any
South African governmental authority. Pursuant to Section 96 of the Companies
Act, the RSU offer must be finalized on or before the 60th day following the
grant date.  If you do not want to accept the RSUs, you are required to decline
the RSUs no later than the 60th day following the grant date.  If you do not
reject the RSUs on or before the 60th day following the grant date, you will be
deemed to accept the RSUs.


SOUTH KOREA


1.    Consent to Collection, Processing and Transfer of Personal Data. By
electronically accepting the Terms and Conditions, you agree to the collection,
use, processing and transfer of Data as described in Section 14 of the Terms and
Conditions; and you agree to the processing of your unique identifying
information (resident registration number) as described in Section 14 of the
Terms and Conditions.


TURKEY


1.    Securities Law Information. Under Turkish law, you are not permitted to
sell any Shares acquired under the 2011 Plan within Turkey. The Shares are
currently traded on the New York Stock Exchange, which is located outside of
Turkey, under the ticker symbol “SYK” and the Shares may be sold through this
exchange.


2.    Financial Intermediary Obligation. You acknowledge that any activity
related to investments in foreign securities (e.g., the sale of Shares) should
be conducted through a bank or financial intermediary institution licensed by
the Turkey Capital Markets Board and


Page 14



--------------------------------------------------------------------------------




should be reported to the Turkish Capital Markets Board. You solely are
responsible for complying with this requirement and should consult with a
personal legal advisor for further information regarding any obligations in this
respect.


UNITED KINGDOM


1.    Income Tax and Social Insurance Contribution Withholding. The following
provision shall supplement Section 6 of the Terms and Conditions:


Without limitation to Section 6 of the Terms and Conditions, you agree that you
are liable for all Tax-Related Items and hereby covenant to pay all such
Tax-Related Items, as and when requested by the Company, the local company or by
Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority). You also agree to indemnify and keep indemnified the
Company and/or the local company against any Tax-Related Items that they are
required to pay or withhold or have paid or will pay to HMRC on your behalf (or
any other tax authority or any other relevant authority).
2.    Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages in consequence of the termination of your
service with the Company and the local company for any reason whatsoever and
whether or not in breach of contract, insofar as any purported claim to such
entitlement arises or may arise from your ceasing to have rights under or to be
entitled to vest in the RSUs as a result of such termination of service (whether
the termination is in breach of contract or otherwise), or from the loss or
diminution in value of the RSUs. Upon the grant of the RSUs, you shall be deemed
irrevocably to have waived any such entitlement.


















Page 15

